On Petition for Rehearing.
Myers, J.
5. The original opinion in this case is possibly subject to some misconception by reason of our reference to §4099 Burns 1908. Our impressions, from the matter contained in the plea in abatement and the briefs of counsel, were that they were treating §§4099, 4101, 4102 Burns 1908, §§3023, 3025, 3026 R. S. 1881, as in force, as special stress was laid upon the last two sections by counsel for appellees, without any suggestion by either counsel that any one of these three sections was not in force, and, owing to that understanding, certain statements appear in the original opinion which were intended to cover appellees’ views as we understood them. In their brief on petition for a rehearing counsel disclaim any such views. Reference was made to said §4099. along with other sections, for the purpose of calling attention to the adjudications under them, but as to said §4099 there was an inadvertence of statement as to its being in force. The section was probably repealed by §§4089, 4098 Burns 1908, Acts 1907 p. 286, §§5, 13, and the same thing *388is probably true as to §4101, supra, which seems to be fully covered by the new section (§4094 Burns 1908, Acts 1907 p. 286, §9). Section 4102, supra, seems simply to undertake to define who are agents, under §4099, supra, and is meaningless without it, for it is manifest tinder said §4089 that the agent or attorney in fact referred to in that section need not do anything, but the section refers to an agent or attorney upon whom service may Do made. Our opinion, however, was not based upon tlie proposition whether §§4099, 4101, 4102, supra, or either of them, is in force, but upon the proposition that appellees do not by their plea in abatement, nor does the court by its findings, make a cause for abatement under any statute, and the opinion is modified by the change of a word or two to make that feature of it plain, and the petition for a rehearing is overruled.